UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7711



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CORDERO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-96-358)


Submitted:   May 8, 2001                      Decided:   May 30, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Cordero, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Cordero appeals the district court’s order denying as

frivolous his motion to dismiss the superseding information, to

which he pled guilty and which charged a violation of the Hobbs

Act, 18 U.S.C. § 1951 (1994).   We have reviewed the record, the

district court’s order, and the arguments raised in Cordero’s in-

formal brief filed in this court and find that the superseding

information was sufficient.   United States v. Williams, 152 F.3d

294, 298 (4th Cir. 1998) (providing standard).   Accordingly, we

affirm.   We deny his motion to compel the government to file a

brief and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2